Determination of the respondent Police Commissioner dated November 29, 1989, which, dismissed petitioner from his position as a police officer, is *583unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Carol E. Huff, J.], entered April 3, 1991) is dismissed, without costs or disbursements.
Respondent’s determination that petitioner participated in an attempt to defraud an auto insurance carrier is supported by substantial evidence, petitioner’s argument to the contrary entailing an impermissible review of the facts as to the weight of the evidence (Matter of Pell v Board of Educ., 34 NY2d 222, 230-331). Petitioner’s previously unblemished record does not warrant setting aside the penalty of dismissal (see, Matter of Ansbro v McGuire, 49 NY2d 872; Trotta v Ward, 77 NY2d 827, 828). Concur — Milonas, J. P., Rosenberger, Ellerin and Asch, JJ.